UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 22-1142


In re: LEANTHONY T. WINSTON, a/k/a Locks, a/k/a Lee Lee,

                    Petitioner.



                         On Petition for Writ of Habeas Corpus.


Submitted: April 27, 2022                                         Decided: May 10, 2022


Before AGEE, WYNN, and RICHARDSON, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


LeAnthony T. Winston, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       LeAnthony Winston petitions this court for an original writ of habeas corpus,

challenging his convictions for sex trafficking, controlled substance, and firearm offenses.

We dismiss the petition for lack of jurisdiction. See Dragenice v. Ridge, 389 F.3d 92, 100

(4th Cir. 2004); 28 U.S.C. § 2241(a). Moreover, we find that the interest of justice would

not be served by transferring the petition to the district court. See 28 U.S.C. § 1631.

Accordingly, we deny Winston’s motions for release on bond, for relief from judgment,

and to consolidate this case with his pending appeal in No. 22-6038. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                   PETITION DISMISSED




                                             2